Citation Nr: 1739083	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, with additional service in the Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an February 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus is etiologically related to his service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently has tinnitus related to exposure to loud Howitzer rounds in his military artillery unit.  The Veteran's military discharge certificate confirms the Veteran's statement of serving in a field artillery unit.  Therefore the Board concedes to the Veterans contention of being exposed to hazardous noises during service.to his active service.  Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Service treatment records are negative as to complaints of, or treatment for hearing loss or tinnitus.

In February 2013, the Veteran was afforded a VA examination for hearing loss and tinnitus.  The Veteran reported recurrent tinnitus in both ears that began in 1981.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure because a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise related event.  The examiner opined that the Veteran experienced no noise-induced hearing loss during military service and the Veteran did no associate his tinnitus onset with any specific event.  

During his hearing in November 2016, the Veteran credibly testified that for two and a half years the he went out into the field with his artillery unit.  During this time he would be within 200 feet or so of the guns as they fired off rounds.  The Veteran noted that after service he was a truck driver, and "I wasn't around noise when I got out." 

The Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by evidence of record.  As a result, the Board finds that the Veteran has a current disability of tinnitus.  There is no probative evidence of record that weighs against the examiner's opinion from the February 2013 examination besides the Veteran's own statements that his tinnitus began during service as the result of military noise exposure.  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for tinnitus must be granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

REMAND

The Veteran claims his hearing loss is related to noise exposure in service.  The Board finds that a new medical opinion is needed.  A February 2013 VA examination included that examiner's opinion that the Veteran's currently diagnosed hearing loss was not related to service because a comparison between audiometric thresholds recorded at induction onto active duty in May 1980 and as part of a 1985 Reserve status examination indicated no changes in hearing in either ear that are consistent with the effects of noise and to date, the audiometric configuration is not characteristic of noise-induced hearing loss. 

The Board finds that rationale inadequate because a comparison of the two tests shows there was a change in hearing in both ears.  The opinion does not address why that change is not consistent with the effects of noise exposure or why the change couldn't otherwise show that hearing loss was incurred in service.  

At the May 1980 audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
10
10
25
N/A
-10

On a February 1985 Quadrennial Physical examination, audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
N/A
15
LEFT
15
20
30
N/A
25

Since the service records (the May 1980 enlistment examination and the February 1985 National Guard examination) suggested some loss of hearing between entry onto active duty and possibly within one year of discharge from active duty, the opinion on remand should address the significance to the change in hearing and whether hearing loss could be related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the February 2013 VA examiner of record or a similarly qualified provider to determine the likely etiology of the Veteran's hearing loss.  The complete record should be forwarded to the examiner for review.  Based on the a review of the record and audiometric test results, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise related to his military service.  

In answering this question, the examiner should specifically comment on the change in hearing noted in both ears between the May 1980 and February 1985 examinations and indicate whether that shows hearing loss was incurred in service.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If it is determined that an opinion cannot be provided without an examination, the Veteran should be scheduled for one. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


